Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-January-2022 has been entered.
Response to Amendment
In response to the Final Office Action of 02-November-2021, Applicant has submitted a set of Amendments with Arguments/ Remarks on 03-January-2022. In these Amendments, Applicant has amended independent claims 1, 6 and 9, along with dependent claims 2 and 10. A summary of these amendments follows.
In independent claim 1, the phrase “the configuration information comprises at least one of: a CRC type, a generator polynomial, a CRC initial value, information field overturning information and iteration result exclusive-or calculation and overturning information” has been modified to now read as “the configuration information comprises at least one of: a CRC type, a generator polynomial, a CRC initial value, information field overturning information and iteration result exclusive-or calculation and overturning information, the CRC initial value is a value defined as an output value acquired after a last parallel iteration”. The phrase “to output an iteration result” has been modified to now read as “to output an iteration result, wherein the parallel iteration for the information field is completed with the clock signal of one period”. A new limitation has been added at the end of the claim: “wherein both i and j are positive integers”. (Examiner notes that this limitation has been moved up from dependent claim 2).
Dependent claim 2 has been modified to strike the limitation moved to the end of independent claim 1.
In independent claim 6 the phrase “the configuration information comprises at least one of: a CRC type, a generator polynomial, a CRC initial value, information field overturning information and iteration result exclusive-or calculation and overturning information” has been modified to now read as “the configuration information comprises at least one of: a CRC type, a generator polynomial, a CRC initial value, information field overturning information and iteration result exclusive-or calculation and overturning information, the CRC initial value is a value defined as an output value acquired after a last parallel iteration”. The phrase “to output an iteration result” has been modified to now read as “to output an iteration result, wherein the parallel iteration for the information field is completed with the clock signal of one period”. A new limitation has been added at the end of the claim: “wherein both i and j are positive integers”.
In independent claim 9, the phrase “to output an iteration result” has been modified to now read as “to output an iteration result, wherein the parallel iteration for the information field is completed with the clock signal of one period”. The following limitation has been added at the end of the claim: “the configuration information comprises a CRC initial value, the CRC initial value is a value defined as an output value acquired after a last parallel iteration”.
Dependent claim 10 has been modified to strike “ .

Response to Arguments
In response to the Final Office Action of 02-November-2021, Applicant has submitted a set of Amendments with Arguments/ Remarks on 03-January-2022. In these Arguments/ Remarks, Applicant’s representative draws their primary arguments to the amended version of independent claim 1. Examiner has fully considered these arguments and finds them persuasive.
In their initial argument, Applicant points first to the new added limitation “wherein the parallel iteration for the information field is completed within the clock signal of one period”. Applicant argues that the prior art of record (U.S. Patent Publication 20120311411 (Kirkpatrick), in view of Chinese Patent Publication CN102891685A-(Zhang et al.)-Parallel cyclic redundancy check (CRC) operation circuit based on field programmable gate array (FPGA)-(23-Jan-2013) [herein “Zhang”], and further in view of U.S. Patent Publication 20170075754-(Wang)) does not teach performing an iteration within one clock period, and that the claim should be allowed as a result. After further search and consideration, Examiner agrees with this conclusion.
Applicant also further argues that “a clock period may be needed at every input of a one-bit information code d during CRC calculation, and n clock periods may be needed when the information codes of totally n bits d0, d1…dn-1 are input”. Examiner notes, however that “It is known to compute CRCs using a network of exclusive OR gates instead of a LFSR. When an XOR network is used, two or more bits of a message are input in parallel to the network. FIG. 1 illustrates an example in which 16 bits ( d00-d15) are input in parallel. Typically, the number of bits input in parallel is equal to the degree of the generator polynomial” (Page 1, Paragraph [0007]). In other words, Kirkpatrick is teaching an input of multiple bits from a message and generating the partial CRC for those bits in parallel, iteratively.
Applicant additionally argues that the cited art does not disclose “multiple iteration units being performed by responding to one clock signal”, however Examiner points to Kirkpatrick, Figure 7, Items e0 – e3 which represent partial checksums generated in parallel but not yet merged into a cumulative checksum. Examiner also respectfully disagrees with Applicant’s conclusion on this point.
Applicant then argues that claim 1 should be allowed; as noted above, Examiner agrees that the art of record does not fully teach performing an iteration of the CRC calculation within one clock period, therefore Examiner agrees with this conclusion.
Applicant further argues that independent claims 6 and 9 contain essentially the same limitations as claim 1 and, therefore, should be allowed: after further search and consideration Examiner agrees with this conclusion.
Finally, Applicant argues that the claims dependent from claim 1 (2, 3, 4, 5,12, 15 and 16) and the claims dependent from claim 6 (7, 8, 13 and 14) and from claim 9 (10 and 11) should be allowed. Examiner also agrees with this conclusion.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to circuitry for computing Cyclic Redundancy Check (CRC) data using highly efficient, iterative parallel processing.
The following limitations (as exemplified by claim 1) are taught by the art cited in the Final Office Action of 02-November-2021 (U.S. Patent Publication 20120311411 (Kirkpatrick), in view of Chinese Patent Publication CN102891685A-(Zhang et al.)-Parallel cyclic redundancy check (CRC) operation circuit based on field programmable gate array (FPGA)-(23-Jan-2013) [herein “Zhang”], and further in view of U.S. Patent Publication 20170075754-(Wang)) : (a) Cyclic Redundancy Check (CRC) circuit, comprising a processor coupled with a memory, and the processor configured to execute programming units stored in the memory, wherein the programming units comprise: a configuration component, configured to acquire configuration information and an information field, wherein the configuration information is used for indicating that the CRC circuit selects corresponding configuration information to complete CRC check and processing of output data, the configuration information comprises at least one of: a CRC type, a generator polynomial, a CRC initial value, information field overturning information and iteration result exclusive-or calculation and overturning information, plus a CRC arbitration component, configured to determine a generator polynomial according to the configuration information; a CRC control component, configured to respond to triggering of the CRC arbitration component and output a clock signal, a coefficient corresponding to each power in the generator polynomial and the information field; the CRC circuit further comprises: a parallel iteration component, configured to respond to the clock signal and implement parallel iteration for the information field according to the coefficient corresponding to the each power in the generator polynomial, as to output an iteration result, plus the programming units further comprises: a CRC output component, configured to package the information field according to the iteration result wherein the parallel iteration component comprising i*j iteration units, each of the iteration units includes at least one multiplier and at least one exclusive-or calculator; a multiplier of the row i-1 and the line j-1 is configured to multiply a coefficient corresponding to a highest power by a CRC initial value corresponding to a highest bit and the coefficient of the 2AT Docket No. 37534-56 Client Docket No. PN120183GREE corresponding power and output a multiplication result; an exclusive-or calculator of the row i-1 and the line 0 is configured to implement exclusive-or calculation for the multiplication result and the information value of the corresponding bit in the information field and output an output value of the iteration unit of the row i-1 and the line 0; an exclusive-or calculator of the row 0 and the line j is configured to implement the exclusive-or calculation for the multiplication result and the CRC initial value corresponding to a bit j-1 and output an output value of an iteration unit of the row 0 and the line j; an exclusive-or calculator of the row i and the line j is configured to implement the exclusive-or calculation for the multiplication result and the output value of the iteration unit of the row i-1 and the line j-1 and output the output value of the iteration unit of the row i and the line j, wherein both i and j are positive integers.
The prior art of record does not teach the CRC initial value is a value defined as an output value acquired after a last parallel iteration, nor does it teach wherein the parallel iteration for the information field is completed with the clock signal of one period.

Independent claims 6 and 9 have the same limitations which are not taught by the prior art of record (U.S. Patent Publication 20120311411 (Kirkpatrick), in view of Chinese Patent Publication CN102891685A-(Zhang et al.)-Parallel cyclic redundancy check (CRC) operation circuit based on field programmable gate array (FPGA)-(23-Jan-2013) [herein “Zhang”], and further in view of U.S. Patent Publication 20170075754-(Wang)), as a result, these claims are allowable and the claims which depend from them (7, 8, 13 and 14 from claim 6 and claims 10 and 11 from claim 9) are also allowable.
In summary, claims 1 – 16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111